Title: To Thomas Jefferson from William H. Cabell, 22 July 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir.
                            Richmond July 22. 1807.
                        
                        Yours of the 19th. was received by yesterdays mail—On the order for discharging that portion of the Militia
                            that had been sent to Norfolk from this place and Petersburg, some farther explanation is necessary than what I had time
                            to give when I wrote to you before on that subject. That information should be asked from you, and that a decision should
                            be made before time has been given to impart it, certainly requires explanation—Immediately after writing to you, I
                            received a communication from General Mathews assuring me that the forces he then had with him, exclusive of the Richmond
                            and Petersburg Detachments of Militia, were fully sufficient for their security: the British Squadron also had then left
                            the Roads, and had taken a station off the Capes, and manifested a temper less hostile than before. The effects of that
                            climate on those unused to it are well known, and its most sickly season is fast approaching. Those patriotic men had
                            volunteered their services at a time when our dangers, altho really great had been much magnified, and they had been
                            accepted from the belief that being prepared to move at a moments warning, they could repair to the scene of action sooner
                            than even the Militia of the Country about Norfolk, who were undisciplined unarmed, and unprepared for service—It was
                            therefore thought right to withdraw them the moment we were assured by the Commander there that their services were no
                            longer necessary. Sickness was much feared on another account—it might diminish that zeal, that enthusiasm for the service
                            which now so universally prevails. These were the considerations which induced a decision of the question, before we had
                            heard from you—I am now however convinced that our decision was premature—But the troops are still there; for altho the
                            representations of General Mathews had caused the order for their discharge, yet in a letter received from him this
                            morning he states that he had undertaken to detain them until further orders or until he shall ascertain what course the
                            British mean to pursue in consequence of the taking & detaining the five men mentioned in my last—I highly approve his
                            conduct in keeping the troops, for had the circumstance been known to the Executive, the order for their discharge would
                            certainly not have been given. His letter is dated on the 20th. at which time, he states two Vessels only, the Triumph &
                            Melampus, were remaining, the Cleopatra having disappeared—No formal demand had been made for the men detained, altho an
                            informal demand had been made of some gentlemen without authority—He states the Vessels to be within the Capes. It is
                            well that you have a gentleman there whose situation enables him to give you correct information—We have in some
                            instances suffered much for the want of it, & have at least once acted on that which we afterwards had the mortification
                            to find incorrect it. Should more men be wanted for Norfolk or Hampton, such arrangements have been made as that they will
                            be easily and quickly obtained in their vicinities. Five hundred on the north side, and 300 on the south side of James
                            River, are held in readiness to march at a moments warning, besides the Militia of the County of Princess Ann, & at
                            least of one half of Norfolk County not yet called into actual service.
                        I am extremely anxious to hear from you on the subject of the five men detained by General Mathews, for the
                            more I think on that subject, the more I consider it as one calculated to precipitate the war, which altho inevitable,
                            might perhaps have been postponed until we should be much better prepared, for every moments delay is to us important—
                  I
                            am with the highest respect Sir yr. Ob. St.
                        
                            Wm H: Cabell
                     
                        
                    